Exhibit 10.2






FUEL SYSTEMS SOLUTIONS, INC.
2009 RESTRICTED STOCK PLAN






1. Purpose.




     This plan shall be known as the Fuel Systems Solutions, Inc. 2009
Restricted Stock Plan (the “Plan”). The purpose of the Plan shall be to promote
the long-term growth and profitability of Fuel Systems Solutions, Inc. by (i)
providing all Non-Employee Directors and Eligible Employees of the Company and
its Subsidiaries with incentives to maximize stockholder value and otherwise
provide outstanding performance and (ii) enabling the Company to attract, retain
and reward the best available employees.

2.      Definitions.     (a) “Award” means any grant of a Director Award or
Restricted Stock Award under  

the Plan.

     (b) “Award Certificate” means any written notice pursuant to which Awards
are granted under the Plan.

(c)      “Board of Directors” and “Board” mean the board of directors of the
Company.   (d)      “Change in Control” means the occurrence of one of the
following events:   (i)      if any “person” or “group” as those terms are used
in Sections 13(d) and 14(d) of the Exchange Act or any successors thereto, other
than an Exempt Person, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act or any successor thereto), directly or indirectly,
of securities of the Company representing 50% or more of the combined voting
power of the Company’s then outstanding securities; or   (ii)      during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board and any new directors whose election by the Board or
nomination for election by the Company’s stockholders was approved by at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election was previously so approved, cease
for any reason to constitute a majority thereof; or   (iii)      consummation of
a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation (A) which would result in all or a portion of the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving  

--------------------------------------------------------------------------------

  entity outstanding immediately after such merger or consolidation or (B) by
which the corporate existence of the Company is not affected and following which
the Company’s chief executive officer and directors retain their positions with
the Company (and constitute at least a majority of the Board); or   (iv)     
consummation of a plan of complete liquidation of the Company or a sale or
disposition by the Company of all or substantially all the Company’s assets,
other than a sale to an Exempt Person.  

(e)      “Committee” means the Compensation Committee of the Board.   (f)     
“Common Stock” means the Common Stock, par value $.01 per share, of the  

Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.

(g)      “Company” means Fuel Systems Solutions, Inc.   (h)      “Eligible
Employee” means a full-time employee (regularly working at least 32  

hours per week) of the Company or any of its Subsidiaries who has been
continuously employed by the Company or one of its Subsidiaries for at least six
months prior to the end of the applicable Performance Year, is employed by the
Company or one of its Subsidiaries at the end of the applicable Performance
Year, and is employed by the Company or one of its Subsidiaries on the date of
grant of the Performance Award. The transfer of an Eligible Employee between
Divisions, from the Company to a Subsidiary, from a Subsidiary to the Company,
or from one Subsidiary to another shall not be considered a termination of
employment; nor shall it be considered a termination of employment if an
Eligible Employee is placed on military or sick leave or such other leave of
absence which is considered by the Committee, or the Board, as the case may be,
in its sole and absolute discretion as continuing intact the employment
relationship.

(i)      “Exchange Act” means the Securities Exchange Act of 1934, as amended.  
(j)      “Exempt Person” means (i) Mariano Costamagna, (ii) any person, entity
or group  

under the control of Mr. Costamagna, or (iii) any employee benefit plan of the
Company or a trustee or other administrator or fiduciary holding securities
under an employee benefit plan of the Company.

     (k) “Fair Market Value” of a share of Common Stock of the Company means, as
of the date in question, the officially-quoted closing selling price of the
stock (or if no selling price is quoted, the bid price) on the principal
securities exchange or market on which the Common Stock is then listed for
trading (i.e., the Nasdaq National Market) (the “Market”) for the applicable
trading day or, if the Common Stock is not then listed or quoted in the Market,
the Fair Market Value shall be the fair value of the Common Stock determined in
good faith by the Board using any reasonable method; provided, however, that
when shares received upon grant or vesting of restricted stock are immediately
sold in the open market, the net sale price received may be used to determine
the Fair Market Value of any shares used to pay the exercise price or applicable
withholding taxes and to compute the withholding taxes.

2

--------------------------------------------------------------------------------

     (l) “Outside Director” means a director of the Company who is not an
employee of the Company or its Subsidiaries.

(m)      “Participant” means an individual who receives an Award under this
Plan.   (n)      “Restricted Stock Award” means an Award of restricted stock
granted pursuant to  



Section 7.




     (o) “Subsidiary” means a corporation or other entity of which outstanding
shares or ownership interests representing 50% or more of the combined voting
power of such corporation or other entity entitled to elect the management
thereof, or such lesser percentage as may be approved by the Committee, or the
Board, as the case may be, are owned directly or indirectly by the Company.



3. Administration.




     The Plan shall be administered by the Committee, or the Board, as the case
may be, with respect to (i) any executive officer of the Company who currently
is or is expected to be an officer of the Company required to report
transactions in stock under Section 16 of the Exchange Act (an “Executive
Officer”) and (ii) all other Eligible Employees. Except with respect to
Executive Officers, the Board may at any time and from time to time, resolve to
administer the Plan for all Eligible Employees and shall administer the Plan for
Outside Directors. Subject to the provisions of the Plan, the Committee, or the
Board, as the case may be, shall be authorized to:

(i)      select persons to participate in the Plan and determine eligibility for
benefits under the Plan,   (ii)      determine the Fair Market Value of the
Common Stock,   (iii)      determine the form, substance and size of Awards made
under the Plan to each Participant, and the conditions and restrictions, if any,
subject to which such Awards will be made,   (iv)      approve the form of Award
Certificates used under the Plan,   (v)      certify that the conditions and
restrictions applicable to any Award have been met,   (vi)      modify the terms
of Awards made under the Plan including accelerating any vesting date of any
previously-granted Awards, eliminating or waiving any restrictions on or
conditions of such Awards, or otherwise adjusting any terms of such Awards,  
(vii)      interpret the Plan and Awards made thereunder,   (viii)      make any
adjustments necessary or desirable in connection with Awards made under the Plan
to Eligible Employees located outside the United States, including,  

3

--------------------------------------------------------------------------------

  as appropriate, the establishment of sub-plans under which Awards may be
crafted in response to the laws of foreign jurisdictions,   (ix)      take such
action as are necessary or advisable for the Plan and the operation of the Plan
to comply with the applicable requirements of Rule 16b-3 under the Exchange Act,
and   (x)      adopt, amend, or rescind such rules and regulations, and make
such other determinations, for carrying out the Plan as it may deem appropriate.
 

     Decisions of the Committee, or the Board, as the case may be, on all
matters relating to the Plan shall be conclusive and binding on all parties.

The expenses of the Plan shall be borne by the Company.



4. Shares Available for the Plan.




     Subject to adjustments as provided in Section 14 hereof, 400,000 shares of
Common Stock (“Plan Shares”) may be issued pursuant to the Plan.

     If any Award of shares under the Plan expires unvested or is forfeited as
to any shares, then such unvested or forfeited shares may thereafter be
available for further grants under the Plan as the Committee, or the Board, as
the case may be, shall determine.



5. Eligible Participants.




     Participation in the Plan shall be open to all Non-Employee Directors and
Eligible Employees of the Company and its Subsidiaries (including individuals
located outside the United States). No employee or director of the Company or
any of its Subsidiaries shall have a claim to be granted any Award under the
Plan. Nothing in the Plan or in any Award shall confer any right on a
Participant to continue as a director or employee of the Company or shall
interfere in any way with the right of the Company to terminate such employment
or director service or to reduce the compensation or responsibilities of a
Participant at any time. By accepting any Award under the Plan, each Participant
and each person claiming under or through him or her shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, any action taken under the Plan by the Company, the Committee, or the Board,
as the case may be.

     Determinations made by the Committee, or the Board, as the case may be,
under the Plan need not be uniform and may be made selectively among eligible
individuals under the Plan, whether or not such individuals are similarly
situated. An Award of any type made hereunder in any one year to an Eligible
Employee shall neither guarantee nor preclude a further grant of that or any
other type to such Eligible Employee in that year or subsequent years.



6. Restricted Stock.




     Each Award Certificate for a Restricted Stock Award shall specify the
applicable restrictions (such as vesting) on such shares, the duration of such
restrictions (which shall be at

4

--------------------------------------------------------------------------------

least six months except as otherwise determined by the Committee, or the Board,
as the case may be), and the time or times at which such restrictions shall
lapse with respect to all or a specified number of shares that are part of the
Award. Until the end of the period(s) of time at which the restrictions shall
lapse, the shares of restricted stock still subject to such restrictions shall
remain subject to forfeiture.

     The Participant will be required to pay the Company the aggregate par value
of any shares of restricted stock (or such larger amount as the Board may
determine to constitute capital under Section 154 of the Delaware General
Corporation Law, as amended, or any successor thereto) within ten days of the
date of grant, unless such shares of restricted stock are treasury shares.
Except as otherwise provided by the Committee, or the Board, as the case may be,
during any period of restriction, the Participant shall have none of the rights
of a holder of Common Stock, including but not limited to the rights to receive
dividends and to vote.

     At such time as a Participant ceases to be a director or employee of the
Company or any of its Subsidiaries for any reason, all shares of restricted
stock granted to such Participant on which the restrictions have not lapsed
shall be immediately forfeited to the Company.



7. Director Awards.




     The Board may grant Restricted Stock Awards to Non-Employee Directors
(“Director Awards”) in accordance with the Company’s policies on director
compensation as determined by the Board. Such Awards shall be governed by the
terms of Section 6. In no event shall the total number of Plan Shares allocated
to Director Awards exceed an aggregate of 100,000 shares.

8.      Withholding Taxes.     (a) Participant Election. Unless otherwise
determined by the Committee, or the  

Board, as the case may be, a Participant may elect to deliver shares of Common
Stock (or have the Company withhold shares deliverable upon grant or vesting of
restricted stock) to satisfy, in whole or in part, the amount the Company is
required to withhold for taxes in connection with the delivery of restricted
stock upon grant or vesting, as the case may be. Such election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined. In the event a Participant elects to deliver
or have the Company withhold shares of Common Stock pursuant to this Section
8(a), such delivery or withholding must be made subject to the conditions and
pursuant to the procedures established by the Committee, or the Board, as the
case may be.

     (b) Company Requirement. The Company may require, as a condition to any
Award under the Plan, that the Participant make provision for the payment to the
Company, either pursuant to Section 8(a) or this Section 8(b), of federal, state
or local taxes of any kind required by law to be withheld with respect to any
grant or delivery of shares. The Company, to the extent permitted or required by
law, shall have the right to deduct from any payment of any kind (including
salary or a cash Award payment issued hereunder) otherwise due to a Participant,
an

5

--------------------------------------------------------------------------------

amount equal to any federal, state or local taxes of any kind required by law to
be withheld with respect to any grant or delivery of shares under the Plan.



9. Award Certificate.




     Each Participant to whom an Award is made under the Plan shall receive an
Award Certificate from the Company that shall contain such provisions, including
without limitation vesting requirements of restricted stock, consistent with the
provisions of the Plan, as may be approved by the Committee, or the Board, as
the case may be.



10. Stockholder Rights.




     No Participant shall have any rights as a stockholder of the Company as a
result of the grant of an Award pending the actual delivery of shares subject to
such Award to such Participant.



11. Transferability.




     Unless the Committee, or the Board, as the case may be, determines
otherwise, no Award granted under the Plan shall be transferable by a
Participant other than by will or the laws of descent and distribution; provided
that, in the case of restricted stock granted under the Plan, such restricted
stock shall be freely transferable following the time at which such restrictions
shall have lapsed and the restricted stock has vested. All provisions of this
Plan and any Award Certificate shall in any event continue to apply to any Award
or restricted stock granted under the Plan and transferred as permitted by this
Section 11, and any transferee of any such Award shall be bound by all
provisions of this Plan and any Award Certificate as and to the same extent as
the applicable original Participant.



12. Listing, Registration and Qualification.




     The Company may, but is not obligated to, register or qualify the offering
or sale of Plan Shares under the Securities Act or any other applicable state,
federal or foreign law. Regardless of whether the offering and sale of Plan
Shares have been registered under the Securities Act or have been registered or
qualified under the securities laws of any state, the Company may impose
restrictions upon the sale, pledge, or other transfer of such shares (including
the placement of appropriate legends on stock certificates) if, in the sole and
absolute discretion of the Company and its counsel, such restrictions are
necessary or desirable to achieve compliance with the provisions of the
Securities Act, the securities laws of any state, the United States or any other
applicable foreign law. If the offering and/or sale of Plan Shares is not
registered under the Securities Act and the Company determines that the
registration requirements of the Securities Act apply but an exemption is
available which requires an investment representation or other representation,
the Participant shall be required, as a condition to acquiring such shares, to
represent that such shares are being acquired for investment, and not with a
view to the sale or distribution thereof, except in compliance with the
Securities Act, and to make such other representations as are deemed necessary
or appropriate by the Company and its counsel.

6

--------------------------------------------------------------------------------



13. Substitute Awards.




     The Committee, or the Board, as the case may be, may grant Awards under the
Plan in substitution for similar awards held by employees of another entity who
become employees of the Company or any of its Subsidiaries as a result of a
merger or consolidation of the former employing entity with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the former employing entity. The Committee, or the Board, as the case
may be, may direct that the substitute Awards be granted on such terms and
conditions as the Committee, or the Board, as the case may be, considers
appropriate in the circumstances.



14. Adjustments.




     In the event of a reorganization, recapitalization, spin-off or other
extraordinary distribution, stock split, reverse stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee,
or the Board, as the case may be, shall make such adjustment as it deems
appropriate in the number and kind of shares of Common Stock or other property
available for issuance under the Plan (including, without limitation, the total
number of Plan Shares available for issuance pursuant to Section 4), in the
number and kind of Restricted Stock Awards previously made under the Plan. Any
such adjustment shall be final, conclusive and binding for all purposes of the
Plan.

     In the event of any merger, consolidation or other reorganization in which
the Company is not the surviving or continuing corporation or in which a Change
in Control is to occur, all of the Company’s obligations regarding Awards that
were granted hereunder and that are outstanding on the date of such event shall,
on such terms as may be approved by the Committee, or the Board, as the case may
be, prior to such event, be assumed by the surviving or continuing corporation.

15. Amendment and Termination of the Plan.

     The Board of Directors, without approval of the Company’s stockholders, may
amend or terminate the Plan, unless stockholder approval for any such amendment
is required by any listing requirement of the principal stock exchange on which
the Common Stock is then listed.

16. Amendment or Substitution of Awards under the Plan.

     The terms of any outstanding Award under the Plan may be amended from time
to time by the Committee, or the Board, as the case may be, in its sole and
absolute discretion in any manner that it deems appropriate including, but not
limited to, acceleration of the payments hereunder or of the date of lapse of
restrictions on shares of restricted stock, except that no such amendment shall
adversely affect in a material manner any right of a Participant under an Award
Certificate without his or her written consent. The Committee, or the Board, as
the case may be, may, in its sole and absolute discretion, permit holders of
Awards under the Plan to surrender outstanding Awards in order to exercise or
realize rights under other Awards, or in exchange for the grant of new Awards,
or require holders of Awards to surrender outstanding Awards as a condition
precedent to the grant of new Awards under the Plan.

7

--------------------------------------------------------------------------------

     In the event that any acceleration of vesting of any Award and benefits
otherwise payable to a Participant (i) constitute “parachute payments” within
the meaning of Section 280G of the Code, or any comparable successor provisions,
and (ii) but for this subsection would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax ”), then such Participant’s benefits hereunder shall be either (i) provided
to such Participant in full, or (ii) provided to such Participant as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by such
Participant, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax.



17. Commencement and Expiration Date.




     The date of commencement of the Plan shall be June 30, 2009, subject to
approval by the stockholders of the Company. Awards under the Plan may be
granted before stockholder approval if made subject to stockholder approval. The
Plan shall expire on June 30, 2019 and no Awards may be made under the Plan
after that date, but no Award granted prior to such date shall be affected by
the expiration of the Plan. Awards outstanding on the date of expiration, or any
earlier termination of the Plan, shall continue to be governed by the terms and
conditions of the Plan. Following stockholder approval of the Plan, no awards of
restricted stock shall be granted by the Company under the Company’s 2006
Incentive Bonus Plan.



18. Severability.




     Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.



19. Governing Law.




     The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.

8

--------------------------------------------------------------------------------